DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The 35 USC 112 rejections have been withdrawn.
The double patenting rejections have not been withdrawn, the Terminal Disclaimer submitted was rejected, please see the Terminal Disclaimer Review Decision (10/18/2022).  
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.   Independent claims 50, 60 and 69 have been amended to recite “wherein stimulation of each activated pathway is separated by a time that ranges between 0-1000 ms”.  Applicant argue that the Naschberger reference discloses synchronized stimulation that “simply refers to applying the stimulation to the subject at the same time.  In contrast, in the present application synchronized means that the stimuli are applied to the subject with specific timing relative to one another.”  It is noted that the dictionary definition of synchronized is “to (cause to) happen at the same time” https://dictionary.cambridge.org/us/dictionary/english/synchronize .  Initially, based on this well understood definition it is unclear how the signals can both be synchronized and yet be separated by time ranging from 0-1000 ms.  In the case where they are separated in time this would, conventionally, be signals that are temporally offset from one-another.  Further, if they are separated by 0 ms in time, they are clearly occurring in a synchronized manner at the same time.  Therefore, the Naschberger disclosure meets the claim limitation of being separated by 0 ms in time.   The prior art rejections are not withdrawn.  There does not appear to be a special definition within the specification which would redefine the meaning of the word synchronized. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 50, 60 and 69:  each of the claims recite that the stimulation of the two pathways is synchronized.  the dictionary definition of synchronized is “to (cause to) happen at the same time” https://dictionary.cambridge.org/us/dictionary/english/synchronize.  The claims also recite that the stimulation is separated in time by 0-1000 ms.  These two claim limitations appear to contradict one another.  If signals are synchronized they occur at the same time, or are caused to occur at the same time, yet they are also separated in time; this language is therefore indefinite and unclear.
The remainder of the claims are also rejected in that they depend from the previously rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 50-69 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Naschberger US 2011/0046687.
Regarding claims 50, 60 and 69: Naschberger discloses delivering to a subject (figures 1-2 show a human subject) synchronized stimulation (“synchronized complex electrical stimulations signals” abstract) which includes stimulation from an auditory neuronal pathway (“auditory”, abstract) as well as a non-auditory neuronal pathway (“stimulation of the sensory and motor functions”, paragraphs 0028 and 30-31), the device disclosed in figures 1-2 delivers and synchronizes the stimulation (paragraph 0031).  Specifically regarding claim 60: the two body locations can be the auditory pathway and the vibratory stimulation and electrical stimulation v/e (figures 1-2).  Regarding claim 69 vibratory stimulation is disclosed in paragraph 0030. 
Regarding claims 51 and 61:  Naschberger discloses that the non-auditory stimulation (see figures 1-2 and 10) is delivered to locations other than the ears and eyes.  It is noted that the definition of somatosensory is “of, relating to, or being sensory activity having its origin elsewhere than in the special sense organs (such as eyes and ears) and conveying information about the state of the body proper and its immediate environment”.   Therefore by definition the stimulation that is delivered via electrical and vibrational transducers (see paragraph 0030 of  Naschberger) is somatosensory. 
Regarding claims 52-53 and 62-63:  Naschberger discloses delivery of non-auditory stimulation to, at least, the body (see figures 1-2) and feet/lower limbs (figure 10).  
Specifically regarding claims 54-55, 57, 64-65 and 67:  the claims recite intended use and/or outcome, therefore these claims are directed to functional/intended use recitations.  Applicant is reminded that it makes no difference if the devices/method of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference and/or a step within a method claim difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure or method is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises a device that stimulates synchronously the auditory and non-auditory pathways. 
Regarding claims 56 and 66:  Naschberger discloses that the stimulator processes music (abstract) which is combined with electrical and vibrational music.   Further, the music is played during “long flights”, (paragraph 0049) therefore it is clear that the stimulation lasts “up to 1 second”.  
Regarding claims 58 and 68: Naschberger discloses that the non-auditory neuronal pathway is evoked by non-invasive stimulation (figures 1-2 and 10) and includes vibration and electrical stimulation (paragraph 0028, TENS stimulation is disclosed in paragraph 0049).
Regarding claim 59:  Naschberger discloses surface electrodes (figure 10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-54, 58, 60-64 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 8 of U.S. Patent No. 10,940,315. Although the claims at issue are not identical, they are not patentably distinct from each other because.
17/174,045
10,940,315
Common subject matter
50-51, 60-61 and 69
1
Synchronized stimulation to an auditor neuronal pathway and a non-auditory neuronal pathway (somatosensory neuronal pathway) via a device or stimulation to two separate pathways. 
52-53, 62-63
5
Stimulation to a patients head, face, ear, eye, nose, mouth, lip, tongue, tooth, neck, body, limb, genital areas, buttock/anus regions, hand, finger, foot or toe. 
54, 64
2
The neurological disorder is tinnitus
58, 68
8
Non-invasive stimulation includes vibration, pressure, heat, optics magnetic, ultrasound, taste, scent stimulation or TENS.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wells et al. US 2011/0172725 discloses a nerve stimulator for simultaneous electrical and optical stimulation (Abstract and title).   There is a stimulation time delay between the electrical stimulation and the optical stimulation (paragraph 0114). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792